United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3415
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                Myron Dejuan Orr

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                        for the Southern District of Iowa
                                 ____________

                          Submitted: September 21, 2020
                              Filed: December 8, 2020
                                  [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

       A jury convicted Myron Orr of seven crimes, including possession and
distribution of crack cocaine, conspiracy to distribute 50 grams or more of crack
cocaine, and being a felon in possession of a firearm. Under § 4B1.1 of the United
States Sentencing Guidelines Manual (“Guidelines”), Orr’s earlier criminal history
triggered a “career offender” designation. Based on the career offender designation,
the district court 1 handed down a life sentence for the conspiracy conviction. The
district court also imposed 360 months for each of the other five drug convictions
and 120 months for the firearm conviction, all to be served concurrently. Just over
seven years after sentencing, the President of the United States commuted Orr’s life
sentence to 360 months of imprisonment.

        In 2018, Congress enacted the First Step Act of 2018 (“First Step Act”),
“which made retroactive the lower penalties for cocaine base offenses established
by the Fair Sentencing Act” of 2010. United States v. McDonald, 944 F.3d 769, 771
(8th Cir. 2019) (citing the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132
Stat. 5194, 5222, and the Fair Sentencing Act of 2010, Pub. L. No. 111-220, § 2, 124
Stat. 2372, 2372). Orr soon moved for a reduction of his sentence under § 404 of
the First Step Act. The district court denied that motion. The district court explained
that even “[w]ith retroactive application of the Fair Sentencing Act of 2010, [Orr]
still faced a maximum term of incarceration of life imprisonment.” Thus, the district
court stated Orr’s career offender sentencing Guidelines range of 360 months to life
imprisonment “did not change because of the First Step Act.” The district court went
on to state it “decline[d] to exercise its discretion to reduce [Orr’s] sentence.”

       Orr appeals, arguing the district court: (1) failed to properly determine he was
eligible for a sentence reduction under the First Step Act; and (2) abused its
discretion and violated his right to a complete merits review of his First Step Act
motion. Neither argument prevails.

      We review a district court’s decision to grant or deny an authorized sentence
reduction for abuse of discretion. United States v. Howard, 962 F.3d 1013, 1014
(8th Cir. 2020). Determining whether to grant a motion for a reduced sentence under
§ 404 involves two steps. McDonald, 944 F.3d at 772. “First, the court must decide



      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-
whether the defendant is eligible for relief under § 404. Second, if the defendant is
eligible, the court must decide, in its discretion, whether to grant a reduction.” Id.

       We turn first to Orr’s eligibility. Orr contends it is unclear whether the district
court believed he was eligible for a reduction under the First Step Act. Asserting he
is eligible for a reduction under McDonald, Orr argues remand is necessary for the
district court to make such a determination. We disagree. We interpret the district
court’s order to mean that it would “decline[] to exercise discretion to reduce [Orr’s]
sentence” if Orr was eligible for such a reduction. Thus, even if the district court
erroneously determined Orr was ineligible for First Step Act relief, an issue we need
not reach, such error would be harmless. See Howard, 962 F.3d at 1015. Knowing
the district court would not exercise its discretion to reduce the sentence makes
remand for an eligibility determination “an exercise in futility.” Id.

       This brings us to the district court’s discretionary determination. Orr contends
the district court abused its discretion by not discussing either the numerous
considerations he raised in support of his request for a reduced sentence or the
sentencing factors set forth in 18 U.S.C. § 3553(a). After careful review of the
record, we conclude Orr’s argument fails. Orr was entitled to have the district court
consider his arguments and have “a reasoned basis for its decision.” United States
v. Hoskins, 973 F.3d 918, 921 (8th Cir. 2020) (quoting United States v. Moore, 963
F.3d 725, 728 (8th Cir. 2020)). However, nothing in the First Step Act requires the
district court to analyze the § 3553(a) factors when exercising its discretion to grant
or deny relief. Id. And “not every reasonable argument advanced by a defendant
requires a specific rejoinder by the judge.” United States v. Banks, 960 F.3d 982,
985 (8th Cir. 2020) (quoting United States v. Gray, 533 F.3d 942, 944 (8th Cir.
2008)). This is particularly true when a § 404 motion is reviewed by the same court
that imposed the original sentence, as was the case here, because the court is
“uniquely positioned to consider the many factors necessary in exercising its
ultimate discretion.” Howard, 962 F.3d at 1015. Further, in situations like this,
when a judge decides simply to sentence within the Guidelines range in a particular
case, “doing so will not necessarily require lengthy explanation.” Rita v. United


                                          -3-
States, 551 U.S. 338, 356–57 (2007). Accordingly, we conclude the district court
gave a legally-sufficient explanation for declining to depart below the Guidelines
range.

      We affirm the district court’s judgment.
                      ______________________________




                                      -4-